DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse in the reply filed on 8/8/2022 is acknowledged.  Applicant’s traversal is persuasive and the requirement for restriction/election is withdrawn.  All claims are examined and addressed below. 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0037 recites Figure 2 but the description in the paragraph does not match what is shown in Figure 2.
Paragraph 0044 recites Figures 13 and 14, however the description in the paragraph appears to match what is shown in Figures 12 and 13. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a solid form thermoplastic.” Claim 1 recites heating the solid form thermoplastic above a melting temperature in step b wherein the thermoplastic is in solid form when heated, and its unclear if the thermoplastic heated above the melting temperature melts or is still in solid form, as heating above a melting temperature suggests the thermoplastic would melt and no longer be a solid.  The claim also recites the solid form of the thermoplastic is allowed to solidify, but its unclear how a solid thermoplastic would further solidify as it is already a solid.  The claim is confusing and it’s not clear if the thermoplastic is always a solid or if it transitions to a melted state at any time during the method. 
Claims 2-17 depend from a rejected base claim, incorporate the indefinite language  from the base claim, and are rejected for the same reasons as the base claim. 
Claim 2 recites the limitation "the connection of the complex surfaces" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claims previously introduce “a surface to be joined” but do not disclose a complex surface, and do not introduce the plural “surfaces.”  The claims also do not establish a connection.
Claim 3 recites the limitation "the connection of rough or uneven surfaces" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The claims previously introduce “a rough or uneven surface” but do not introduce the plural “surfaces.”  The claims also do not establish a connection. 
Claim 4 recites the limitation "the selectively controllable heater" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. The claims previously disclose a controllable heater, but do not actively establish a “selectively controllable heater.” 
Claim 4 recites the limitation "the heating mechanism" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The claims previously disclose a heater and a heat generator, but not a “heating mechanism.” 
Claim 10 recites the limitation "the hot melt device" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claims previously disclose a hot melt apparatus but not a hot melt device.  
Claim 12 recites the limitation “the hot melt apparatuses.” The claims previously only disclose a hot melt apparatus, and it’s unclear if the claims require a plurality of apparatuses.  Claim 11 recites a plurality of apparatuses, but claim 12 does not depend from claim 11. 
Claim 12 recites the limitation "the object" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the object" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 depend a rejected base claim, incorporate the indefinite language though dependency, and are rejected for the same reasons as the base claim. 
Claim 16 recites the limitation "the selectively controllable heater" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims previously disclose a controllable heater, but do not actively establish a “selectively controllable heater.” 
Claim 17 recites the limitation "the selectively controllable heater" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims previously disclose a controllable heater, but do not actively establish a “selectively controllable heater.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McGinnis et al. [EP0504957, “McGinnis”] in view of Sanderson et al. [US2011/0028061, “Sanderson”].
McGinnis discloses a method of applying a thermoplastic material (118) to a surface (20) using a hot melt apparatus (112) comprising a structural body (116) a solid form thermoplastic material (118) connected to the structural body (116) (Figure 2-4), where the solid form thermoplastic material solidifies while remaining connected to the structural body as the heated solid form thermoplastic material cools (it is well known that thermoplastics solidify when cooled), and a controllable heater (200) connected to the structural body (116) and to the solid form thermoplastic material (118) where the controllable heater comprises a heat generator (coil 300) which is adapted to actively heat the solid form thermoplastic material to a temperature above its melting temperature and which is able to actively cool (cooling air 216) to a temperature which allows the heated solid form thermoplastic material to cool and solidify without the use of a solvent (Figure 6; column 3, lines 14-27), the method comprising: bringing the thermoplastic material (118) in its solid form into contact with a surface to be joined (Figures 2-4; column 2, line 53-column 3, line 3);  using the controllable heater (200) to actively heat the thermoplastic material to a temperature above a melting temperature of the thermoplastic material while maintaining the contact of the thermoplastic material with the surface (column 3, lines 14-27); after being mechanically extruded, using the selectively controllable heater (200) to actively cool (with cooled air 216) the heated thermoplastic material to a temperature that is below the thermoplastic material's melting temperature (Figure 6; column 3, lines 14-27); as the heated solid form thermoplastic material cools, allowing the heated thermoplastic material to solidify while remaining connected to the structural body (cooling of a thermoplastic to solidify a thermoplastic is a routine step is thermoplastic bonding, additionally McGinnis cannot heat the thermoplastic indefinitely so the thermoplastic will eventually cool); allowing the heated thermoplastic material to bond the hot melt apparatus to the contacted surface without a solvent or use of a curing chemical reaction when the heated thermoplastic material is cooled to below the thermoplastic material's melting temperature while remaining connected to the structural body (Figure 4).  
McGinnis discloses a thermoplastic that is heated above a melting temperature, while one would expect the thermoplastic would be mechanically extrudable, McGinnis does not explicitly disclose mechanically extruding the thermoplastic. 
Sanderson discloses bonding using heated plastics, wherein the heated plastics are flowable under pressure and mechanically pressure to the heated plastic results in extrusion of the heated plastic (paragraph 0008, 0010, 0012, 0016). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of McGinnis by applying pressure to extrude the heated thermoplastic as taught by Sanderson in order to ensure good contact and a strong connection is formed with the thermoplastic. 
With respect to claim 2,  McGinnis discloses the thermoplastic material in solid form further comprises a predetermined shape (disk), the method further comprising selecting the predetermined shape as shape a that improves the bond (covers the maximum surface area of the fastener to ensure the bond is formed over the most surface area possible) of the thermoplastic material with the contacted surface, the shape comprising a geometric profile when the connection of complex surfaces are completed (Figure 3). 
With respect to claim 5, one of ordinary skill would appreciate reheating the cooled thermoplastic material to allow removal of the hot melt apparatus from the surface to which the thermoplastic material is bonded, as this is a known feature and benefit of using a thermoplastic to be able to reheat and release the previously formed bond. 
With respect to claim 6, McGinnis discloses a device for applying fasteners, one of ordinary skill would appreciate allowing multiple heating and cooling cycles of the hot melt apparatus; and b. reusing the hot melt apparatus a plurality of times, as the recycling and reusing is well known and within the ability of one of ordinary skill. 
With respect to claim 7, McGinnis discloses a mechanical integrator (210), the method further comprising mechanically integrating the hot melt apparatus (112) to an object  (204) to become a tool or structural extension of the object (Figure 6). 
With respect to claim 8, McGinnis discloses temporarily attaching the hot melt apparatus (112) to a placement device (200) using the mechanical integrator; and b. disconnecting the placement device from the hot melt apparatus after the thermoplastic material bond is created to a surface (Figure 6, 4). 
With respect to claim 9, McGinnis discloses an electrical integrator (212), the method further comprising: a. electrically integrating the hot melt apparatus with an object (204) (applying a magnetic field from the induction coil 212); and b. providing an electrical pathway (212) from the object (204) to support the operation of the hot melt apparatus (Figure 6). 
With respect to claim 10, McGinnis discloses temporary attachment of the hot melt apparatus (112) to any placement device (200) using the electrical integrator (212); and b. disconnecting the placement device (200) from the hot melt device (112) after the thermoplastic material bond is created to any object (20) (Figure 6, Figure 4). 
With respect to claim 12, McGinnis discloses the hot melt apparatus (112) is connected by mechanical integrators (301) and electrical integrators (212) and used to bond the object (20) to any other secondary object (object connected to pin of fastener 114).  
Allowable Subject Matter
Claims 3-4, 11, and 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 19, 2022